

113 S1824 PCS: Drinking Water Supply Assistance Act of 2013
U.S. Senate
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 261113th CONGRESS1st SessionS. 1824IN THE SENATE OF THE UNITED STATESDecember 13 (legislative day, December 11), 2013Mr. Enzi (for himself, Mr. Roberts, Mr. Barrasso, Mr. Risch, Mr. Moran, Mr. Hatch, Mr. Crapo, and Mr. Thune) introduced the following bill; which was read the first timeDecember 15, 2013Read the second time and placed on the calendarA BILLTo amend the Safe Drinking Water Act to exempt certain lead pipes, fittings, fixtures, solder, and flux that contain brass.1.Short titleThis Act may be cited as the Drinking Water Supply Assistance Act of 2013.2.Exempting certain uses of leadSection 1417(a) of the Safe Drinking Water Act (42 U.S.C. 300g–6(a)) is amended—(1)in paragraph (4)—(A)in subparagraph (A), by striking or after the semicolon;(B)in subparagraph (B), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(C)except as provided in paragraph (5), any pipe, pipe or plumbing fitting or fixture, solder, or flux that contains brass that is not lead free if—(i)a supplier of water owns the brass before the date of enactment of this subparagraph;(ii)the brass is used to prevent or mitigate—(I)a deficit in the budget of a municipality; or(II)an interruption in service of a public water system; and(iii)the supplier of water is otherwise in compliance with (as of the date on which the brass is used) all laws (including regulations), except any monitoring requirement, including subpart C of part 141 of title 40, Code of Federal Regulations, regarding lead in water.; and(2)by adding at the end the following:(5)Finding of unreasonable risk to public healthThe exemption in paragraph (4)(C) shall not apply to a municipality if the Administrator finds that the exemption, as applied to the municipality or all municipalities, would result in an unreasonable risk to public health..3.Evaluation of sources of lead in water distribution systems and alternate routing systemsThe Administrator of the Environmental Protection Agency shall—(1)consult with and seek the advice of the National Drinking Water Advisory Council on potential changes to the regulations pertaining to lead under the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and(2)request the Council to consider sources of lead throughout drinking water distribution systems, including through components used to reroute drinking water during distribution system repairs.December 15, 2013Read the second time and placed on the calendar